Citation Nr: 1433151	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-28 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, to include as secondary to service-connected disability.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1974. 

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In that decision, the RO denied entitlement to service connection for depression and a nervous breakdown.  The RO also granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective May 10, 2006.

The Veteran testified before a Veterans Law Judge (VLJ) at an April 2009 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.  That VLJ has retired and is unable to participate in any further adjudication.

In November 2009 and September 2011, the Board remanded these matters for further development.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for migraine headaches, and the Board had remanded this matter in September 2011 for further development.  In September 2012, the Appeals Management Center granted service connection for migraine headaches, and thereby resolved the appeal as to that issue.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2014, the Board sent the Veteran a letter informing him that the VLJ who conducted the April 2009 videoconference hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he wanted a new Board hearing before a VLJ at the RO (Travel Board hearing).  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a VLJ at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).








_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



